The agenda of this
session not only is full of importance and burning
issues but also brings great hopes and expectations. In
his statement, Mr. Bernard Bot, the Foreign Minister of
the Netherlands, presented the European Union’s
position on the most important problems. That
statement fully reflects our thinking and concerns. One
issue, however, that deserves our special attention
today is the reform of the United Nations.
The present session of the General Assembly
must be remembered as a session of reform. It should
lay the foundations for a profound and
consensus-based reflection on the relevance and the
effectiveness of the United Nations. This reflection
should result in bold and imaginative decisions
providing for a substantial overhaul of the
Organization. That is how we in Poland see the
preparations for the major event of 2005, which will
undertake a comprehensive review of the
implementation of the Millennium Declaration Goals
and mark the sixtieth anniversary of the United
Nations. As Secretary-General Kofi Annan noted, the
United Nations is at a fork in the road. It is time to act.
Every year, at the annual general debate of the
General Assembly, we take the floor to express our
views — sometimes very critical — on the work of the
Organization. However, there is little evidence that
these debates have had any significant impact on the
future of the United Nations. Indeed, over the past
years, the United Nations has seen many celebratory
and majestic gatherings. Unless we are able to build a
political consensus and work out efficient,
forward-looking and workable decisions, we should cut
down on high-level ceremonies.
46

Poland has frequently voiced its conviction that
we have to carry out a comprehensive, strategic review
of the role of the United Nations in both its normative
and institutional aspects. It was with this in mind that,
on behalf of my country two years ago, I had the
privilege of putting forward the idea of a new political
act for the United Nations. We are pleased to see that,
two years later, that belief and determination are
widely shared.
Bearing in mind the unique momentum for
reform, we look forward to the recommendations of the
High-level Panel on Threats, Challenges and Change.
They should provide the critical mass for the reform
efforts and form a solid basis for further actions.
In that context, I express my gratitude to the
members of the Panel, who came to Warsaw in May
this year to consult with representatives of our part of
Europe on the most important conceptual aspects of the
reform. The Warsaw Regional Conference was a
rewarding experience. The report issued following the
conference has been made available to all delegations
at the Assembly.
We have never had any problem with ideas,
excellent proposals and promising initiatives. The
biggest obstacle to reform, rather, has been the lack of
political consensus. The reform cannot be effective if it
reflects the ideas of small groups of specialists or
politicians alone. It must rely on a broad consensus and
reflect a shared community of values and a sense of
identity and purpose. Building that consensus is our
major, common task.
The reform of the United Nations has to go
beyond institutional aspects, but we recognize the fact
that institutions are important. Therefore, any reform
package lacking ideas for reforming the organs of the
United Nations would be considered inadequate by the
majority of Member States.
Poland shares the common opinion that it is hard
to imagine strengthening the role of the Security
Council without increasing its legitimacy. Today’s
discussions on Council reform are focused mainly on
expanding its membership. However, the key to a more
effective and legitimate Security Council does not lie
in the number of its members. A Council of
24 members would probably have no more powerful a
voice than a Council of 15. However, at the present
stage of discussions, we agree that the Security Council
has to be expanded.
One of the deficiencies of the United Nations, as
it transpires from the conceptual discussions, is that
there is too great a gap between the functions of
mandating and implementing. Therefore, we believe
that it is the responsibility of the members of the
Security Council to take the lead in providing political
and material support for implementation of Security
Council mandates. Security Council reform should be
based on the assumption that membership on the
Council not only confers additional privileges but also
brings additional responsibilities.
The reform should preserve the inherent balance
among the various organs of the United Nations. While
we support the tendency to expect more from the
Security Council, any reform should be accompanied
by a more effective role for the General Assembly. The
two bodies should be seen as mutually supportive and
reinforcing organs.
However, in order to use the potential of the
General Assembly effectively and optimize its
performance, we must profoundly change the way we
speak to one another in this forum. This must be a
forum of dialogue. Occasionally, one hears jokes along
the lines that the General Assembly is a place where
everybody speaks but nobody listens. We have to
change that. We must start talking to one another more
directly, more candidly. Let me assure the President, as
we congratulate him on the assumption of his post, that
Poland will support all his efforts in that regard.
We need to enhance the performance of the
bodies of the United Nations in social and economic
development and the environment, as well as in other,
related, no less pressing areas. There is a real danger
that the Millennium Development Goals will not be
fulfilled. That would deliver a serious blow to the
credibility of the United Nations. Given that the
distinction between socio-economic and political issues
is becoming increasingly blurred, we need a unified
approach.
However, the existing efforts are often too
fragmented, uncoordinated, and even contradictory and
self-paralytic. In this context, the role of the Economic
and Social Council and its reform should be strictly
linked with other United Nations bodies.
In order to be comprehensive, the reform cannot
stop at its institutional dimension. We need to revisit
the nature of current security challenges that expose
the deficiencies and shortcomings of our Organization
47

in the most systematic way. Predictable threats caused
in the past by wars between countries have been
replaced by indefinite and unpredictable threats caused
by international terrorism, the proliferation of weapons
of mass destruction (WMDs), and an increasing
number of States in distress, whose Governments are
unable to exercise effective power over their territory
and population. As a consequence, we are facing an
unprecedented spread of terrorist acts and violence.
In this context, on behalf of the people of Poland
and myself, I express our deepest condolences to the
relatives of the victims of the recent events in Beslan.
We condemn this barbaric act and offer our solidarity
with the victims.
To cope properly and successfully with the new
nature of threats and challenges, it is necessary to use
this opportunity to examine the functional and
conceptual basis of the Organization. Therefore,
Poland advocates that the important part of the reform
should be re-examination of the conceptual foundations
of the United Nations.
In today’s world, new threats cast a new light on
the concepts that we use to regulate the international
order. Principles such as non-use of force, sovereignty,
legitimacy, accountability for both States and their
leaders, subsidiarity, complementarity, solidarity and
responsibility still occupy the highest level of
importance. What we need is their adjustment to the
current reality, new political guidelines on how we, and
how Security Council members in particular, should
translate them into action.
Among these concepts, the principle of solidarity,
is for us more than just assisting the poor and
underdeveloped. Solidarity is an operational principle
that should generate cooperative attitudes for countries
in need, including those plagued by terrorism, natural
and man-made disasters and calamities, weak State
structures, and so forth.
One of the most important issues, in the light of
the particularly threatening nexus of terrorism and
weapons of mass destruction, is the principle of the
non-use of force. The following aspects should be
examined: anticipatory self-defence, humanitarian
intervention and collective use of force with
authorization by the Security Council.
In this respect, we need a code of conduct that
will give us sufficient predictability as to how we, as
Members of the United Nations, will act on the
international scene when employing the United Nations
as our instrument of choice and how we will make the
best use of its potential.
We also hope that the reform will strengthen the
role of the United Nations as a community of values.
The United Nations was born to unite its Members
against threats and enemies. Today, it should unite us
for positive change in the consolidation of values, such
as human rights, democracy, social justice, and
development, which constitute the backbone and moral
foundation of humankind.
When preparing future decisions, we should
discuss not only the content but also the form. Poland
believes that the best approach to this is to have a
political document that would both spell out the
reinforced message about the role, principles and
values, and also contain the necessary institutional
adjustments. We most definitely regard this document
as something more than a set of amendments to the
United Nations Charter.
We have to completely change the way we
perceive the United Nations. For many years, most of
our countries have been asking themselves what they
can get from the Organization. Today, it is time for all
of us to secure the future of the United Nations.